DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, claims 1-16 and 19-34 in the reply filed on August 10, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serbu et al (U.S. 2012/0306170).
Serbu et al discloses a suspension system comprising: a top mount (214); a bottom mount (216); a rigid housing (422); an air spring (420) that transfers force of a first load path between the top mount (214) and the bottom mount (216), the air spring (420) including a pressurized cavity (426) containing pressurized gas that transfers the force of the first load path; a linear actuator (200) that transfers force of a second load path between the top mount (214) and the bottom mount (216) in parallel to the first load path; wherein the rigid housing (422) defines at least part of the pressurized cavity and transfers the force of the second load path, wherein the pressurized cavity includes .
Claims 1, 8, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serbu et al (U.S. 2012/0306170).
Serbu et al discloses a suspension system comprising: a top mount (318b); a bottom mount (318a); a rigid housing (142); an air spring (140) that transfers force of a first load path between the top mount (318b) and the bottom mount (318a), the air spring (140) including a pressurized cavity (131) containing pressurized gas that transfers the force of the first load path; a linear actuator (101) that transfers force of a second load path between the top mount (318b) and the bottom mount (318a) in parallel to the first load path; wherein the rigid housing (142) defines at least part of the pressurized cavity and transfers the force of the second load path, wherein the linear actuator (101) includes a motor (105)  having a rotor (110) and a stator (106) that are contained in the pressurized cavity; wherein the pressurized cavity includes an upper chamber (131) and a lower chamber (internal volume of the pressure vessel 142), wherein the pressurized gas flows between the upper chamber and the lower chamber is at least one of around or through the linear actuator (101), wherein the linear actuator (101) is a ball screw actuator (see paragraph 0017) having a ball nut (124) and a shaft (114), wherein torque is selectively applied to the ball nut (124) by a motor (105) to .
Claims 19-24, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuta et al (U.S. 2009/0321201).
Regarding claims 19-24 and 33, Sakuta discloses a suspension system comprising: a spring (39a) configured to form a first load path between a vehicle body of a vehicle and an unsprung component (see paragraph 0012) of the vehicle; a ball-screw actuator (A) configured to form a second load path between the vehicle body and the unsprung component in parallel to the first load path, the ball-screw actuator (A) comprising: a shaft (1); a housing (11); a motor (M) coupled to the housing (11) and having a stator (12) and a rotor (R); a ball nut (4) to which the motor (M) applies torque to transfer force of the second load path between the housing (11) and the shaft (1); a ball spline (5) that applies torque to the shaft to prevent rotation thereof relative to the housing (11); wherein the housing (11), the stator (12), and the ball spline (4) are coupled to each other to form a stationary assembly, and the rotor (R) and the ball nut (4) are coupled to each other to form a rotating assembly that is rotatably supported and axially fixed to the stationary assembly with a thrust bearing (9), wherein the thrust bearing (9) is coupled to the ball nut (4) and the housing (11), wherein the rotating assembly is further rotatably supported by the housing with another bearing (16) coupled to the housing (11)and the rotor (R), wherein the other bearing (16) is spaced apart from and positioned axially above the thrust bearing (9); wherein the stator (12) is positioned axially between the thrust bearing (9) and the other bearing (16), wherein the spring is one of a coil spring or an air spring (see entire document).
Allowable Subject Matter
Claims 2-7, 9-11, 14, 16, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-32, and 34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614
November 4, 2021